 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10          Gerald S Complita,
                                                          CASE NO. 3:19-cv-05285-BHS-DWC
11                                 Petitioner,
                                                          ORDER SUBSTITUTING
12                 v.                                     RESPONDENT
13          State of Washington,

14                                 Respondent.

15

16          Petitioner Gerald S. Complita, who is proceeding pro se, filed a Petition for Writ of

17 Habeas Corpus pursuant to 28 U.S.C. § 2254. Dkt. 1. In his Petition, Petitioner named the State

18 of Washington as Respondent. See id. The proper respondent to a habeas petition is the “person

19 who has custody over [the petitioner].” 28 U.S.C. § 2242; see also § 2243; Brittingham v. United

20 States, 982 F.2d 378 (9th Cir. 1992); Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989).

21 According to his Petition, Petitioner is currently confined at Coyote Ridge Corrections Center

22 (“CRCC”) in Connell, Washington. See Dkt. 1. The Superintendent of CRCC is Jeffrey A.

23 Uttecht.

24


     ORDER SUBSTITUTING RESPONDENT - 1
 1          Accordingly, the Clerk of Court is directed to substitute Jeffrey A. Uttecht as the

 2 Respondent in this action. The Clerk of Court is also directed to update the case title.

 3          Dated this 30th day of April, 2019.



                                                          A
 4

 5
                                                          David W. Christel
 6                                                        United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER SUBSTITUTING RESPONDENT - 2
